           Case 2:17-cv-04326-KSM Document 152 Filed 08/05/21 Page 1 of 1




                                                                                __________________________
                                                                                    FOUR SEASONS TOWER
                                                                                       1441 BRICKELL AVENUE
                                                                                               SUITE 1100
                                                                                            MIAMI, FL 33131
                                                                                       TELEPHONE 305.373.1000
                                                                                        FACSIMILE 305.372.1861
                                                                                           WWW.KNPA.COM




                                                August 5, 2021
VIA ECF

Hon. J. Curtis Joyner
Senior Judge
U.S. District Court for the Eastern District
of Pennsylvania
17614 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

                    Re:         Walgreen Co. v. Johnson & Johnson,
                                Case No. 2:18-cv-2357

Dear Judge Joyner:

                 My firm represents Plaintiffs Walgreen Co. and The Kroger Co. in Case No. 18-
cv-2357. As Your Honor knows, the Walgreen case is related to and coordinated with two other
cases against the same defendants arising out of similar facts: Pfizer (Case No. 17-4180) and
National Employees Health Plan (Case No. 17-4326). The other two cases were recently
transferred to Judge Marston. See Case No. 17-4180, ECF 168; Case No. 17-4326, ECF 150.
However, the Walgreen case has not been transferred. All parties to the Walgreen case agree
that, in the interest of judicial efficiency, these related cases should be assigned to the same
Judge.

                                                    Respectfully submitted,

                                                    /s/ Scott E. Perwin

                                                    Scott E. Perwin
cc: All counsel of record
________________________________________________________________________________________________________
           TEXAS OFFICE:                                                  WASHINGTON SATELLITE OFFICE:
             THE CARILLON                                             1101 PENNSYLVANIA AVE., N.W. 6TH FLOOR
 2630 EXPOSITION BOULEVARD, SUITE 203A                                     WASH NGTON, D.C. 20004-2436
          AUSTIN, TEXAS 78703                                                TELEPHONE 202.756.4373
        TELEPHONE 512.480.8023                                                FACSIMILE 202.756.7323
         FACSIMILE 512.480.8037
